Citation Nr: 0916319	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-15 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material 
evidence has been received to reopen a claim for service 
connection for a prolapsed uterus.

2.	Entitlement to service 
connection for a prolapsed uterus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 9, 2001 to August 
23, 2001.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied a petition to reopen a claim for 
service connection for a prolapsed uterus. 

The Veteran testified at a Travel Board hearing at the RO 
before the undersigned in January 2009, and a transcript of 
this proceeding is on file. 

During pendency of the appeal the July 2005 Statement of the 
Case (SOC) indicated that the RO was reopening the Veteran's 
claim based on receipt of new and material evidence. This 
notwithstanding, the Board must determine whether to reopen 
the RO's rating decision in the first instance, because this 
affects the Board's legal jurisdiction to adjudicate the 
underlying claim on a de novo basis. See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The Board will grant the Veteran's petition to reopen. The 
underlying claim for service connection on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.	A March 2002 RO rating decision denied the Veteran's 
original claim for service connection for a prolapsed uterus. 
The Veteran filed a timely Notice of Disagreement (NOD) and 
the RO issued a SOC pertaining to the claim. However, the 
Veteran did not file a timely Substantive Appeal in response 
to the SOC.

2.	Since then, additional evidence has been received which 
was not previously of record, and which relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for a prolapsed uterus.


CONCLUSIONS OF LAW

1.	The March 2002 RO rating decision that denied the 
Veteran's claim for service connection for a prolapsed uterus 
is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104(a), 20.200, 20.202 (2008).

2.	New and material evidence has been received to reopen 
the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).


VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a 
claim for service connection for a prolapsed uterus, and 
remanding the underlying claim on the merits for additional 
development. Hence, a determination on whether the VCAA's 
duty to notify and assist provisions were satisfied is 
unnecessary at this point pending further development and the 
readjudication of the claim. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis

The RO's March 2002 rating decision denied the claim for 
service connection for a prolapsed uterus on the basis that 
there was no evidence of the disability claimed post-service, 
i.e., that would meet the criteria of a current disability, 
nor was there any evidence of the same during service. The 
evidence then available for review consisted of service 
treatment records (STRs), a September 2001 report from a 
state health department, the October 2001 correspondence from 
Dr. R.G. a private treating physician along with supporting 
medical records, and the lay statement from a third-party 
individual. The Veteran filed a NOD with the decision, upon 
which the RO issued a SOC, but she did not then file a timely 
Substantive Appeal as the final stage to complete the appeal 
process. As a result, the March 2002 rating decision became 
final and binding on the merits. See U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 
(2008).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The preceding decision adjudicating the Veteran's original 
claim for benefits issued a denial premised on both the 
absence of a current diagnosed disability, and lack of a 
causal nexus between that claimed disorder and her service. 
The additional items of evidence that have since been 
associated with the record consist of statements from a Dr. 
M.V., dated from June 2005 and April 2006, the transcript of 
the Veteran's January 2009 hearing testimony, and lay 
statements which the Veteran has provided. 

In his June 2005 correspondence, Dr. M.V. stated that the 
Veteran was still afflicted with the pelvic relaxation 
disorder that was diagnosed while she was in the military, 
and she had a large degree of uterine prolapse. In his April 
2006 letter, Dr. M.V. stated that the uterine prolapse 
condition had continued. The physician indicated he had first 
made this diagnosis very early in her pregnancy at that time. 
He considered the disorder not to be pregnancy related, as it 
was found while the Veteran was in the military, and there 
was no documentation of it prior to her service.

The statements of this treatment provider initially confirm a 
diagnosis of uterine prolapse and thus meet the element of a 
current disability. In addition, by way of relating the 
disorder claimed to the Veteran's service, the physician also 
provides evidence with a reasonable possibility of 
substantiating the issue of causation. While he has not 
presumably reviewed the objective clinical history, the 
credibility of his statement is to be presumed. Justus, 
supra. On both of these bases, therefore, new and material 
evidence has been received to reopen the Veteran's claim. 38 
C.F.R. § 3.156(a). See also Hickson v. West, 11 Vet. App. 
374, 378 (1998).              The Board points out further 
that STRS document a military physician's diagnosis of third-
degree uterine prolapse, and to the extent that the March 
2002 RO rating decision apparently did not consider these 
records, the information set forth therein lends additional 
justification to the reopening of the claim. 38 C.F.R. § 
3.156(c). 

Accordingly, the petition to reopen a claim for service 
connection for a prolapsed uterus is granted, and the claim 
will be readjudicated on the merits following completion of 
the case development requested below.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for a prolapsed uterus, the 
appeal to this extent is granted.








REMAND

The claim for service connection for a prolapsed uterus on 
the merits is being remanded to the RO for initial 
adjudication, as well as further development to consist of a 
medical records inquiry, and VA medical examination.

Under the duty to assist, VA will undertake reasonable 
efforts to obtain relevant treatment records, including 
private records, which the claimant adequately identifies and 
authorizes VA to obtain. 38 U.S.C.A. § 5103A(b)(1) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(c)(1) (2008). During the 
January 2009 hearing, the Veteran testified that Dr. M.V., a 
treating physician, had referred her to another physician who 
then concurred with the original diagnosis of a prolapsed 
uterus.    As the records from this additional treatment 
provider would clearly be relevant to this claim, the RO/AMC 
on remand should attempt to obtain these treatment records.

A VA medical examination and opinion is further necessary to 
determine the specific diagnosis of disability claimed, and 
whether it is casually attributable to the Veteran's service. 
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim). 

The evidence on file includes a September 2001 report from a 
state agency health clinic provides that in April 2001 (prior 
to the Veteran's entrance into service) she had a normal 
examination, and did not have prolapse of the uterus.

Service treatment history shows that the November 2000 
service entrance examination was absent mention of any 
genitourinary disorder. The Veteran had undergone an 
umbilical hernia repair operation seven years previously. 
Additional records after commencing active duty service show 
that on July 11, 2001 the Veteran was seen at an emergency 
room following severe abdominal pain and having almost passed 
out. She described a history of stomach cramps for several 
months. The impression was of possible gastroesophageal 
reflux disease. On a July 14, 2001 evaluation at a Naval 
Hospital women's health clinic the overall impression was of 
a normal exam. Then on August 1, 2001 following complaints of 
pain and discomfort over the previous two days, she was 
diagnosed with third-degree uterine prolapse. An August 14, 
2001 re-evaluation resulted in the same diagnosis. The 
Veteran underwent a medical separation from service due to 
the diagnosed disorder. 

Subsequent to the Veteran's separation from service, the 
October 2001 letter from Dr. R.S. stated that he had treated 
the Veteran for the previous three years, and had examined 
her in March 1999 and found no abnormal findings. The 
physician indicated he had also examined her in September 
2001 and still found no evidence of prolapsed uterus of any 
degree. The pelvic findings upon examination were absolutely 
normal. 

In his June 2005 correspondence, however, Dr. M.V. stated 
that the Veteran was still afflicted with the pelvic 
relaxation disorder that was diagnosed while she was in the 
military, and she had a large degree of uterine prolapse. The 
physician noted that she was 33-weeks pregnant.

In his April 2006 letter, Dr. M.V. stated that an examination 
continued to reveal the uterine prolapse condition. The 
physician indicated he had first made this diagnosis very 
early in her pregnancy. He stated that the disorder was not 
pregnancy related, as it was found while the Veteran was in 
the military, and there was no documentation of it prior to 
her service.

According to these findings, a VA examination is required 
primarily to establish the likely etiology of the diagnosed 
disorder of a prolapsed uterus. In view of the fact that 
there are conflicting medical opinions as to whether this 
claimed disorder developed incidental to service, an opinion 
from a qualified VA physician should be obtained on the 
subject of causation, based upon comprehensive review of the 
entire documented history from the Veteran's claims file. See 
generally, Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when 
the medical evidence of record is insufficient, it is the 
province of the Board to supplement the record by seeking an 
advisory opinion, or ordering a medical examination).
Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran 
and request that she identify any 
additional medical providers who have 
given treatment for the claimed disorder 
of a prolapsed uterus. A copy of VA Form 
21-4142, Authorization and Content to 
Release of Medical Information, should be 
sent to the Veteran for this purpose. 
Provided that the search for any 
identified records are unsuccessful, the 
RO/AMC must notify the Veteran and her 
representative of this in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

2.	Then schedule the Veteran for a VA 
examination with a physician qualified to 
determine whether the Veteran's diagnosed 
prolapsed uterus was incurred during her 
service.

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 


c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record. The VA 
examiner should initially confirm 
that the Veteran currently has the 
disorder of a prolapsed uterus. The 
examiner should then determine 
whether the disorder of a prolapsed 
uterus originated during the 
Veteran's active duty service. In 
providing the requested 
determination, the physician should 
take into account the service 
treatment history, as well as the 
October 2001 statement of Dr. R.G. 
and subsequent statements provided by 
Dr. M.V. 

The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for a prolapsed uterus.

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal             
is granted to the Veteran's satisfaction, 
she and her representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,          is necessary for a comprehensive 
and correct adjudication of her claim. 

The Veteran is advised that it is her responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. In the event 
that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any 
notice that was sent was returned as undeliverable.

The Veteran need take no action unless she is notified to do 
so. She has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

(CONTINUED ON THE NEXT PAGE)



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


